Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-8, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

Claims 1, 3, 9-11, 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190230029 to Eswara in view of US 20190124590 to Chiang.


Regarding claim 1,
Eswara teaches an Internet of Things (IoT) system, comprising: 

a first network hub device, connected to at least one first IoT device (fig. 1, ¶ 21, hub connected to IoT device); 

a second network hub device, connected to at least one second IoT device (fig. 1, ¶ 21, second hub connected to second IoT device); 

at least one access point, connected to the first network hub device and the second network hub device (fig. 1, ¶ 21, 24, first and second hubs connected to access points); 

an IoT service server, connected to the first network hub device and the second network hub device through the at least one access point (fig. 1, fig. 3, ¶ 21, 24, 27, 38-40). 
Eswara fails to teach but Chiang teaches:
wherein the first network hub device establishes a connection with the second network hub device through a backup frequency channel in response to that a connection between the first network hub device and the at least one access point is abnormal, and the first IoT device reports IoT data to the IoT service server through the backup frequency channel between the first network hub device and the second network hub device (¶ 68-78, figs. 6-7, first hub establishes connection with second gateway device in response to abnormal access point connection; IoT device reports through backup channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chiang. The motivation to do so is that the teachings of Chiang would have been advantageous in terms of providing redundancy (Chiang, ¶ 68-78, 94).

Regarding claim 3, 13,
Chiang teaches:
wherein the first network hub device selects the second network hub device from a plurality of neighboring network hub devices according to location information or load states of the neighboring network hub devices (¶ 74-75, 79).  Motivation to include Chiang is the same as presented above.


Regarding claim 9, 19
Chiang teaches:
further comprising a third network hub device connected to the at least one access point, wherein in response to that a connection between the second network hub device and the at least one access point is abnormal, the second network hub device establishes a connection with the third network hub device through another backup frequency channel, and the first IoT device reports the IoT data to the IoT service server through the backup frequency channel and the another backup frequency channel (¶ 88-91).  Motivation to include Chiang is the same as presented above.

Regarding claim 10, 20,
Chiang teaches:

a third network hub device connected to the at least one access point, wherein in response to that an amount of load of the second network hub device is higher than a threshold, the first network hub device is switched from being connected to the second network hub device to being connected to the third network hub device through the backup frequency channel (¶ 88-91).  Motivation to include Chiang is the same as presented above.

Claim 11 is addressed by similar rationale as claim 1.





Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eswara and Chiang in view of US 20210007023 to Umapathy. 

Regarding claim 2, 12,
Eswara fails to teach but Chiang teaches the first network hub device establishes the connection with the second network hub device through the backup frequency channel (¶ 68-78, figs. 6-7, first hub establishes connection with second gateway device in response to abnormal access point connection; IoT device reports through backup channel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Chiang. The motivation to do so is that the teachings of Chiang would have been advantageous in terms of providing redundancy (Chiang, ¶ 68-78, 94).
	Eswara fails to teach: the IoT service server sends a control message to the first IoT device through the backup frequency channel between the first network hub device and the second network hub device. However, Umapathy discloses the issuance of control messages to IoT devices (Umapathy, ¶ 42). A predictable result of Umapathy, Eswara and Chiang would have been to issue Umapathy’s control messages through the infrastructure of Eswara and Chiang (i.e. “the IoT service server sends a control message to the first IoT device through the backup frequency channel between the first network hub device and the second network hub device”). It would have been advantageous to do so as the provisioning of software and firmware updates are advantageous for security purposes. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445